United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cleveland, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-936
Issued: April 22, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 20, 2012 appellant, through her attorney, filed a timely appeal of a March 2,
2012 merit decision of the Office of Workers’ Compensation Programs (OWCP) regarding an
overpayment of compensation. Pursuant to the Federal Employees’ Compensation Act1 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to consider the merits of the
case.
ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $1,056.78 for the period November 11 through 19, 2011; and (2) whether appellant
was at fault in the creation of the overpayment and thus not entitled to waiver of recovery of the
overpayment.

1

5 U.S.C. § 8101 et seq.

On appeal, appellant disagreed with the finding of fault and alleged that her election of
the Office of Personnel Management (OPM) benefits during a period of wage-loss compensation
was not in fact an overpayment as she had not yet received OPM benefits.
FACTUAL HISTORY
On October 21, 2002 appellant, then a 40-year-old mail processor, filed a traumatic injury
alleging that she sustained an injury to her neck, shoulder and arm when a door fell on her in the
performance of duty. On November 19, 2002 OWCP accepted her claim for right shoulder arm
sprain/strain and cervical sprain/strain and chest wall strain. Appellant’s claim was expanded to
include the additional condition of right shoulder partial supraspinatus tear on January 29, 2003.
She underwent a right rotator cuff repair on August 31, 2004. OWCP accepted the additional
conditions of right shoulder bursitis and right shoulder impingement on April 4, 2005. Appellant
returned to light-duty work on February 9, 2006. She elected to receive direct deposit of her
FECA benefits on January 5, 2007. OWCP entered appellant on the periodic rolls on
February 15, 2007. Appellant accepted another light-duty position working 20 hours a week on
April 7, 2008.
In a decision dated September 28, 2010, OWCP accepted that appellant had sustained a
recurrence of total disability on September 16, 2010 due to the National Reassessment Process
(NRP) at the employing establishment.
On March 24, 2011 appellant indicated that she was pursuing disability retirement under
OPM. In a letter of that date, OWCP informed her of her current entitlement to compensation
benefits and the necessity to elect either OPM or OWCP benefits. Appellant responded on
March 31, 2011 and stated that she had applied for disability retirement and requested additional
information regarding the date of her entitlement to OPM benefits and the amount of OPM
benefits. On April 8, 2011 OWCP informed her that she was not entitled to receive OPM
retirement benefits and compensation under FECA from OWCP. It directed appellant to elect a
benefit and provide the date of her election. On November 2, 2011 OPM approved her
application for disability retirement. Appellant partially completed an election of benefits form
on November 11, 2011 indicating that she wished to receive retirement benefits, but without
providing an effective date of the election. OWCP received this letter on November 15, 2011.
Appellant completed a letter dated November 11, 2011, received by OWCP on November 16,
2011, stating that she elected OPM benefits effective November 11, 2011.
Appellant informed OWCP by letter dated November 18, 2011 that she intended to elect
OPM benefits as of the date of the form, November 11, 2011. She further stated, “If dual
compensation should occur it is without any intent on my part and I will reimburse any amounts
over paid.” In a letter dated November 22, 2011, OWCP stated that appellant had been removed
from the periodic rolls based on her selection of OPM retirement benefits effective
November 11, 2011. It stated that an overpayment had been established as she received a
compensation check for the period October 23 through November 19, 2011.
OWCP calculated that appellant had received an overpayment in the amount of
$1,056.78. In a letter dated December 5, 2011, appellant again confirmed her election of OPM

2

retirement benefits effective November 11, 2011 and stated that she would reimburse OWCP for
the overpayment from October 23 through November 19, 2011.
OWCP issued a preliminary determination on January 5, 2012 that appellant had been
overpaid in the amount of $1,056.78 because she elected OPM retirement benefits effective
November 11, 2011, but continued to receive wage-loss compensation for temporary total
disability through November 19, 2011. It found that she was at fault in the creation of the
overpayment. OWCP noted that appellant was entitled to receive compensation in the amount of
$2,258.29 for the period October 23 through November 10, 2011, but received compensation
through November 19, 2011 in the amount of $3,328.00 resulting in a gross overpayment of
$1,069.71. It reduced this overpayment by the deductions of basic life insurance and optional
life insurance to reach the net overpayment of $1,056.78. OWCP requested that appellant
complete an overpayment recovery questionnaire and provide additional financial information as
well as select any appeal rights.
In a letter dated January 6, 2012, OWCP requested that OPM reimburse $1,056.78 for the
overpayment of compensation from November 11 through 19, 2011.
Appellant responded to OWCP on January 30, 2012 and stated that she became eligible
for OPM benefits on November 2, 2011 and that OWCP received her election form on
November 14, 2011 before she received compensation for the period October 23 through
November 19, 2011. She stated that she had not yet received any OPM benefits and therefore
had not received concurrent payments.
By decision dated March 2, 2012, OWCP finalized the overpayment decision and
determined that appellant had received an overpayment in the amount of $1,056.78 for the period
November 11, 2011, when she elected to receive OPM benefits, through November 19, 2011
when her FECA benefits ended. It found that she was at fault in the creation of the overpayment
as she “consciously made the decision to receive benefits [through OPM] while still in the
receipt of benefits under … FECA.” OWCP determined that as appellant was at fault she was
not entitled to waiver. It also found that she had not provided any financial information and it
requested that she repay the debt in full.
LEGAL PRECEDENT -- ISSUE 1
Section 8102 of FECA2 provides that the United States shall pay compensation for the
disability of an employee resulting from personal injury sustained while in the performance of
duty.3
Section 8116 of FECA defines the limitations on the right to receive compensation
benefits. This section of FECA provides that, while an employee is receiving compensation, she
may not receive salary, pay or remuneration of any type from the United States, except for
services actually performed or for certain payments related to service in the Armed Forces,
2

5 U.S.C. §§ 8101-8193, 8102.

3

Id.

3

including benefits administered by the Department of Veterans Affairs unless such benefits are
payable for the same injury or the same death being compensated for under FECA.4 The
implementing regulations provide that a beneficiary may not receive wage-loss compensation
concurrently with a federal retirement or survivor annuity.5 The beneficiary must elect the
benefit that he or she wishes to receive.6
ANALYSIS -- ISSUE 1
Appellant received compensation benefits for total disability through
November 19, 2011. She completed an election form dated November 11, 2011 received by
OWCP on November 15, 2011, but failed to complete the section requesting the effective date of
her election. Appellant mailed a separate letter to OWCP dated November 11, 2011 in which she
stated that she had elected OPM retirement benefits effective November 11, 2011. OWCP
received this letter on November 16, 2011. In letters dated November 18 and December 5, 2011,
appellant again informed OWCP that she intended to elect OPM benefits on November 11, 2011
going forward.
The record establishes that appellant elected to receive OPM benefits effective
November 11, 2011. The record further establishes that she received FECA benefits through
November 19, 2011. Appellant has therefore received an overpayment payment of wage-loss
compensation from November 11 through 19, 2011. She is not entitled to receive benefits
concurrently from two sources, namely FECA and OPM retirement. Thus, the Board finds
appellant’s election of OPM benefits and FECA benefits created a prohibited dual benefit for this
period, thus resulting in an overpayment of compensation.
OWCP provided the calculations and the Board finds that it properly calculated the
amount of overpayment as $1,056.78. Appellant has not disputed the amount of the
overpayment.
LEGAL PRECEDENT -- ISSUE 2
Section 8129(a) of FECA7 provides that, where an overpayment of compensation has
been made “because of an error or fact of law,” adjustment shall be made by decreasing later
payments to which an individual is entitled. The only exception to this requirement is a situation
which meets the tests set forth as follows in section 8129(b): “Adjustment or recovery by the
United States may not be made when incorrect payment has been made to an individual who is
without fault and when adjustment or recovery would defeat the purpose of FECA or would be

4

5 U.S.C. § 8116(a).

5

20 C.F.R. § 10.421(a).

6

Id.

7

5 U.S.C. § 8101-8193, 8129(a).

4

against equity and good conscience.”8 Accordingly, no waiver of an overpayment is possible if
the claimant is with fault in helping to create the overpayment.
In determining whether an individual is with fault, section 10.320(b) of OWCP’s
regulations9 provide in relevant part:
“An individual is with fault in the creation of an overpayment who-(1) Made an incorrect statement as to a material fact which the individual
knew or should have known to be incorrect; or
(2) Failed to furnish information which the individual knew or should
have known to be material; or
(3) With respect to the overpaid individual only, accepted a payment
which the individual knew or should have been expected to know was
incorrect.”
The Board has found a claimant to be at fault in cases where he or she is receiving
compensation checks through direct deposit which involve a series of payments over several
months with clear knowledge that the payments were incorrect.10 It is not appropriate, however,
to make a finding that a claimant has accepted an overpayment via direct deposit until such time
as a reasonable person would have been aware that this overpayment had occurred. This
awareness could be established either through documentation such as a bank statement or
notification from OWCP or where a reasonable period of time has passed during which a
claimant could have reviewed independent confirmation of the incorrect payment.11
ANALYSIS -- ISSUE 2
OWCP found appellant at fault in the creation of a $1,056.78 overpayment for the period
November 11 through 19, 2011. It based its fault finding on her election of OPM benefits which
she received after the effective date of OPM benefits. As such, OWCP was unable to prevent
payment as of the election date of November 11 through 19, 2011. Therefore, it found that
appellant had accepted a payment, which she knew or should have known was incorrect.
Appellant was aware that she could not be in receipt of dual benefits after her election
date of November 11, 2011, however, on appeal, she disagreed with the fact of the overpayment
on the grounds that she had not received a concurrent payment from OPM on or before
November 19, 2011. She argued that she was never in actual receipt of dual benefits.

8

Id. at § 8129(b).

9

20 C.F.R. § 10.320(b).

10

See Karen K. Dixon, 56 ECAB 145 (2004).

11

See K.H., Docket No. 06-191 (issued October 20, 2006).

5

Appellant originally made her application for OPM benefits sometime on or about
March 2011. However, for reasons unknown she did not make OWCP aware of her election
until November 16, 2011. The record reflects that, due to appellant’s late notification, OWCP
issued a payment covering the period November 11 through 19, 2011. Appellant argued that the
only payment she actually received for that specific period was under FECA. The Board
recognized in Franklin L. Bryan12 the distinction between theoretical retroactive benefits and
actual receipt of retroactive benefits. In that case, the Board found that the employee, although
he was aware of the prohibition of receiving simultaneous benefits, did not actually receive and
accept a dual payment from two entities during the period in question. In this appeal, the record
is absent of any evidence that OPM paid benefits to appellant for the period November 11 to 19,
2011, the period covered by the last payment from FECA. On January 6, 2012 OWCP sent a
correspondence to OPM notifying them of the amount of overpayment and requesting that it
reimburse $1,056.78 from her initial payments. There is no evidence of a response, nor evidence
of reimbursement in the record. Although appellant was aware that she could not receive both
FECA and OPM benefits simultaneously, there is no fiscal evidence that she actually received a
payment from OPM for the period in question.
Accordingly, OWCP’s determination of fault in creating the overpayment is set aside and
the case remanded for a determination of whether appellant is entitled to waiver of recovery of
the overpayment.
CONCLUSION
The Board finds that appellant received an overpayment in the amount of $1,056.78 for
the period November 11 through 19, 2011 and remands the case for OWCP to appropriately
consider the issues of fault, and if appropriate, waiver of recovery of the overpayment.

12

56 ECAB 310 (2005).

6

ORDER
IT IS HEREBY ORDERED THAT the March 2, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed in part and remanded for further development
consistent with this decision of the Board.
Issued: April 22, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

